                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF TENNESSEE
                                       NASHVILLE DIVISION

MARKESHA JONES,

   Plaintiff,
                                                       CASE NO.: 3:19-CV-00383
-vs-

FIRST PREMIER BANK,

   Defendant.
                                         /

                                     NOTICE OF SETTLEMENT

        Plaintiff, Markesha Jones, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

electronic mail on this 16th day of August, 2019 to: T. William A. Caldwell, Esquire, 330 Commerce

Street, Suite 110, Nashville, Tennessee 37201 (wcaldwell@ortalekelley.com).



                                                   /s/Frank H. Kerney, III, Esquire
                                                   Frank H. Kerney, III, Esquire
                                                   BPR #: 035859
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 North Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Telephone: (813) 223-5505
                                                   Facsimile: (813) 223-5402
                                                   fkerney@forthepeople.com
                                                   snazario@forthepeople.com
                                                   mmartinez@forthepeople.com
                                                   Counsel for Plaintiff




       Case 3:19-cv-00383 Document 20 Filed 08/16/19 Page 1 of 1 PageID #: 73
